

EXHIBIT 10.1
 
 
 
 
[image0.jpg]
AMERICAN EXPRESS
SENIOR EXECUTIVE SEVERANCE PLAN


(As amended and restated effective May 1, 2018)

--------------------------------------------------------------------------------

AMERICAN EXPRESS
SENIOR EXECUTIVE SEVERANCE PLAN
(As amended and restated effective May 1, 2018)
TABLE OF CONTENTS
 
Introduction
Article 1 Definitions
Article 2 Participation
Article 3 Amount of Benefits
Article 4 Method of Payment
Article 5 Payment of Annual Incentive Awards
Article 6 Administration of the Plan
Article 7 Adopting Companies and Plan Mergers
Article 8 Amendment and Termination
Article 9 Financial Provisions
Article 10 Liability and Indemnification
Article 11 Miscellaneous
Schedule A Number of Weeks of Severance Benefits
1
1
7
9
12
14
15
17
17
18
18
20
22

 
 

 

--------------------------------------------------------------------------------

AMERICAN EXPRESS
SENIOR EXECUTIVE SEVERANCE PLAN
(As amended and restated effective May 1, 2018)
INTRODUCTION
The Board of Directors of American Express Company established the American
Express Senior Executive Severance Plan effective as of January 1, 1994, to
provide for severance benefits for certain eligible executives of American
Express Company and its participating subsidiaries whose employment is
terminated under certain conditions.  Severance benefits under the Plan are to
be provided to such eligible executives in exchange for a signed agreement that
includes a release of all claims.  The American Express Senior Executive
Severance Plan is hereby amended and restated effective May 1, 2018, with
respect to eligible Employees who receive notice of termination of employment on
or after May 1, 2018.
ARTICLE 1
DEFINITIONS
1.1 "Administration Committee" means the Committee established and appointed by
the Board of Directors or by a committee of the Board of Directors.
1.2 "Affiliated Company" means any corporation which is a member of a controlled
group of corporations (determined in accordance with Section 414(b) of the Code)
of which the Company is a member and any other trade or business (whether or not
incorporated) which is controlled by, or under common control (determined in
accordance with Section 414(c) of the Code) with the Company, but which is not
an Employing Company.
1.3 "Annualized Compensation" means, for an Employee for a given year, the
Employee's annualized compensation based upon the annual rate of pay for
services provided to the Employing Company for the taxable year of the Employee
for the year preceding the given year in which the Employee has a Separation
from Service (adjusted for any increases during the given year that was expected
to continue indefinitely if the Employee had not had a Separation from Service),
determined in accordance with Section 1.409A-1(b)(9)(iii)(A)(1) of the Treasury
Regulations.
1.4 "Base Salary" means the regular basic cash remuneration before deductions
for taxes and other items withheld, payable to an Employee for services rendered
to an Employing Company, but not including pay for bonuses, incentive
compensation, special pay, awards or commissions.
1.5 "Board of Directors" means the board of directors of the Company.
1.6 "Bonus" means annual incentive compensation paid to an Employee over and
above Base Salary earned and paid in cash or otherwise under any executive bonus
or sales incentive plan or program of an Employing Company.  Annual incentive
compensation shall not include incentive compensation with a performance period
longer than one year (e.g., performance grant awards), but shall include
restricted stock awards expressly granted in lieu of cash supplemental annual
incentive awards.
 
-1-

--------------------------------------------------------------------------------

1.7 "Change in Control" means the happening of any of the following:
(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) (a "Person") becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 25 percent or more of either (i)
the then outstanding common shares of the Company (the "Outstanding Company
Common Shares") or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
such beneficial ownership shall not constitute a Change in Control if it occurs
as a result of any of the following acquisitions of securities:  (A) any
acquisition directly from the Company; (B) any acquisition by the Company or any
corporation, partnership, trust or other entity controlled by the Company (a
"Subsidiary"); (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary; (D) any
acquisition by an underwriter temporarily holding Company securities pursuant to
an offering of such securities; (E) any acquisition by an individual, entity or
group that is permitted to, and actually does, report its beneficial ownership
on Schedule 13-G (or any successor schedule), provided that, if any such
individual, entity or group subsequently becomes required to or does report its
beneficial ownership on Schedule 13D (or any successor schedule), then, for
purposes of this subsection, such individual, entity or group shall be deemed to
have first acquired, on the first date on which such individual, entity or group
becomes required to or does so report, beneficial ownership of all of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
beneficially owned by it on such date; or (F) any acquisition by any corporation
pursuant to a reorganization, merger or consolidation if, following such
reorganization, merger or consolidation, the conditions described in clauses
(i), (ii) and (iii) of Section 1.7(c) are satisfied.  Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur solely because any
Person (the "Subject Person") became the beneficial owner of 25 percent or more
of the Outstanding Company Common Shares or Outstanding Company Voting
Securities as a result of the acquisition of Outstanding Company Common Shares
or Outstanding Company Voting Securities by the Company which, by reducing the
number of Outstanding Company Common Shares or Outstanding Company Voting
Securities, increases the proportional number of shares beneficially owned by
the Subject Person; provided, that if a Change in Control would be deemed to
have occurred (but for the operation of this sentence) as a result of the
acquisition of Outstanding Company Common Shares or Outstanding Company Voting
Securities by the Company, and after such share acquisition by the Company, the
Subject Person becomes the beneficial owner of any additional Outstanding
Company Common Shares or Outstanding Company Voting Securities which increases
the percentage of the Outstanding Company Common Shares or Outstanding Company
Voting Securities beneficially owned by the Subject Person, then a Change in
Control shall then be deemed to have occurred; or
(b) Individuals who, as of the date hereof, constitute the Board of Directors
(the "Incumbent Board") cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of the
 
-2-

--------------------------------------------------------------------------------

 
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors, including by reason of agreement intended to avoid
or settle any such actual or threatened contest or solicitation; or
 
(c) The consummation of a reorganization, merger, statutory share exchange,
consolidation, or similar corporate transaction involving the Company or any of
its direct or indirect Subsidiaries (each a "Business Combination"), in each
case, unless, following such Business Combination, (i) the Outstanding Company
Common Shares and the Outstanding Company Voting Securities immediately prior to
such Business Combination, continue to represent (either by remaining
outstanding or being converted into voting securities of the resulting or
surviving entity or any parent thereof) more than 50 percent of the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries), (ii) no Person
(excluding the Company, any employee benefit plan (or related trust) of the
Company, a Subsidiary of such corporation resulting from such Business
Combination or any parent or subsidiary thereof, and any Person beneficially
owning, immediately prior to such Business Combination, directly or indirectly,
25 percent or more of the Outstanding Company Common Shares or Outstanding
Company Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 25 percent or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such Business Combination (or any
parent thereof) or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors and (iii) at least a majority of the members of the board of directors
of the corporation resulting from such Business Combination (or any parent
thereof) were members of the Incumbent Board at the time of the execution of the
initial agreement or action of the Board of Directors providing for such
Business Combination; or
(d) The consummation of the sale, lease, exchange or other disposition of all or
substantially all of the assets of the Company, unless such assets have been
sold, leased, exchanged or disposed of to a corporation with respect to which
following such sale, lease, exchange or other disposition (i) more than 50
percent of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation (or any parent thereof) entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Shares
and Outstanding Company Voting Securities immediately prior to such sale, lease,
exchange or other disposition in substantially the same proportions as their
ownership immediately prior to such sale, lease, exchange or other disposition
of such Outstanding Company Common Shares and Outstanding Company Voting Shares,
as the case may be, (ii) no Person (excluding the Company and any employee
benefit plan (or related trust)) of the Company or a Subsidiary or of such
corporation or a subsidiary thereof and any Person beneficially owning,
immediately prior to such sale, lease, exchange or other disposition, directly
or indirectly, 25 percent or more of the Outstanding Company Common Shares or
Outstanding
 
-3-

--------------------------------------------------------------------------------

 
Company Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 25 percent or more of respectively, the then outstanding shares of
common stock of such corporation (or any parent thereof) and the combined voting
power of the then outstanding voting securities of such corporation (or any
parent thereof) entitled to vote generally in the election of directors and
(iii) at least a majority of the members of the board of directors of such
corporation (or any parent thereof) were members of the Incumbent Board at the
time of the execution of the initial agreement or action of the Board of
Directors providing for such sale, lease, exchange or other disposition of
assets of the Company; or
 
 
(e) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
1.8 "Code" means the Internal Revenue Code of 1986, as amended from time to
time.
1.9 "Committee" means the Compensation and Benefits Committee of the Board of
Directors or any successor committee appointed by the Board of Directors.
1.10 "Company" means American Express Company, a New York corporation, its
successors and assigns.
1.11 "Comparable Position" means a job with the Company, an Employing Company,
an Affiliated Company or successor company at the same or higher Base Salary as
an Employee's current job and at a work location within reasonable commuting
distance from an Employee's home, as determined by such Employee's Employing
Company.  For Employees in the Employing Company's international expatriate
program, Comparable Position means a job with an Employing Company, an
Affiliated Company or successor company at the same or higher Base Salary as an
Employee's current job and at a work location in the Employee's country of
assignment, home country or career base country.
1.12 "Competitor" means, for an Employee, a company included in the competitor
list in the Agreement required by Section 3.6 and signed by the Employee.
1.13  "Constructive Termination" means a Separation from Service by an Employee
from an Employing Company as a result of one or more of the following without
the Employee's written consent within two years after a Change in Control (each
of the following, a "Good Reason"):
(a) a material reduction in Base Salary, except for across‑the‑board changes
similarly affecting all Employees of the Employing Company and all Employees of
any Person in control of the Employing Company, or any material reduction in the
aggregate of the Employee's annual and long term incentive opportunity, in each
case from that in effect immediately prior to the Change in Control;
(b) the Employing Company's requirement that the Employee be based more than 50
miles from the location at which the Employee was based immediately prior to the
Change in Control and which location is more than 35 miles from the Employee's
residence;
(c) the assignment to the Employee of any duties that are materially
inconsistent with the Employee's duties prior to the Change in Control; or
 
-4-

--------------------------------------------------------------------------------

 
(d) a significant reduction in the Employee's position, duties, or
responsibilities from those in effect prior to the Change in Control.
The Employee shall notify the Employing Company within 30 days after the
occurrence of an event giving rise to a Good Reason and the Employing Company
shall have 30 days to remedy the condition, and if remedied by the Employing
Company within such 30-day period, no Good Reason shall exist on account of the
remedied event.  A "Constructive Termination" is intended to qualify as an
involuntary separation from service for purposes of Section 409A, and this
definition of "Constructive Termination" shall be administered and interpreted
consistent with such intention.
1.14 "Defined Termination" means a Separation from Service of an Employee within
two years after a Change in Control that occurs as a result of either:  (a) an
Involuntary Termination, or (b) a Constructive Termination.
1.15 "Employee" means any person, at the senior executive level as defined by
the Administration Committee, paid through the payroll function of the Employing
Company (as opposed to the accounts payable function of the Employing Company)
and employed on a regular full‑time basis (i.e., an employee whose scheduled
workweek is consistent with the standard workweek schedule of a business unit or
department) or regular part-time basis (i.e., an employee who is scheduled to
work at least 20 hours per week, but fewer than the hours of a regular full-time
employee) by an Employing Company, who receives from an Employing Company a
regular stated compensation and an annual IRS Form W-2; provided, however, that
an Employing Company or operating business unit thereof, due to business,
marketplace or employee relations reasons, may, in its sole discretion, by
policy exclude from the definition of Employee under the Plan any category or
level of employee employed in a non-exempt, exempt or executive level position
or in an initial probationary or trial period of employment.  The term
"Employee" shall not include any person who has entered into an independent
contractor agreement, consulting agreement, franchise agreement or any similar
agreement with an Employing Company, nor the employees of any such person,
regardless of whether that person (including his or her employees) is later
found to be an employee by any court of law or regulatory authority.
1.16 "Employing Company" means the Company and such of its subsidiaries and
affiliated companies and other trades or businesses as have adopted the Plan and
have been admitted to participation by the Committee or any one or more of them,
and any corporation or other entity succeeding to the rights and assuming the
obligations of any such company hereunder in the manner described in Section
7.1.
1.17 "ERISA" means the Employee Retirement Income Security Act of l974, as
amended from time to time.
1.18 "Executive Officer" means an employee of the Company or one of its
subsidiaries who is in a position which is designated by the Board of Directors
of the Company as a position which is subject to the reporting requirements
under Section 16(a) of the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated there under in respect of the equity
securities of the Company; provided, however, that the Comptroller of the
Company (although subject to the above reporting requirements) shall not be
deemed to be an Executive Officer.
 
-5-

--------------------------------------------------------------------------------

 
1.19 "Good Cause" means a discontinuance of an Employee's employment by an
Employing Company upon one of the following:
(a) the Employee's Willful and continued failure to adequately perform
substantially all of the Employee's duties with the Employing Company;
(b) the Employee's Willful engagement in conduct which is demonstrably and
materially injurious to the Employing Company or an affiliate thereof,
monetarily or otherwise; or
(c) the Employee's conviction of a felony.
1.20 "Incentive Compensation Plan" means the American Express Company
2007 Incentive Compensation Plan, as amended from time to time, the American
Express Company 2016 Incentive Compensation Plan, as amended from time to time,
and any successor plan(s) thereto.
1.21 "Involuntary Termination" means any involuntary Separation from Service by
an Employee from an Employing Company for reasons other than Good Cause within
two years after a Change in Control.  An "Involuntary Termination" is intended
to qualify as an involuntary separation from service for purposes of Section
409A, and this definition of "Involuntary Termination" shall be administered and
interpreted consistent with such intention.
1.22 "Leave of Absence" means the period during which an Employee is absent from
work pursuant to a leave of absence granted by an Employing Company where such
leave of absence does not result in a Separation from Service.
1.23 "Mutually Satisfactory Resignation" means an Employee's resignation where
the Employing Company would have terminated the Employee's services if the
Employee did not voluntarily resign, and the Employee was aware of that fact.  A
"Mutually Satisfactory Resignation" is intended to qualify as an involuntary
separation from service for purposes of Section 409A, and this definition of
"Mutually Satisfactory Resignation" shall be administered and interpreted
consistent with such intention.
1.24 "Plan" means the American Express Senior Executive Severance Plan, as set
forth herein and as hereafter amended from time to time.
1.25 "Plan Year" means a calendar year.
1.26 "Policy" means the American Express Section 409A Compliance Policy, as
amended from time to time, and any successor policy thereto.
1.27 "Predecessor Company" means any corporation or unincorporated entity
heretofore or hereafter merged or consolidated with or otherwise absorbed by an
Employing Company or any substantial part of the business of which has been or
shall be acquired by an Employing Company.
1.28 "Retirement" means a Separation from Service that qualifies as a "normal
retirement," as defined in and meeting the terms and conditions of the American
Express Retirement Savings Plan, as amended from time to time, and any successor
plan thereto.
 
-6-

--------------------------------------------------------------------------------

 
1.29 "Section 409A" means Section 409A of the Code, and the Treasury Regulations
promulgated and other official guidance issued thereunder.
1.30 "Section 409A Change in Control" means a "change in the ownership," a
"change in the effective control" or a "change in the ownership of a substantial
portion of the assets" of the Employing Company, each as determined in
accordance with Section 409A.
1.31 "Section 401(a)(17) Limit" means, with respect to a given year, the maximum
amount that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for such year, determined in accordance with Section
1.409A-1(b)(9)(iii)(A)(2) of the Treasury Regulations.
1.32 "Separation from Service" means a "separation from service" for purposes of
Section 409A, as determined in accordance with the Policy.
1.33 "Separation Period" means the period of time over which an Employee
receives severance benefits under the Plan in substantially equal installment
payments, which shall be equal to the number of weeks of severance benefits to
which the Employee is entitled pursuant to Schedule A hereto.
1.34 "Willful" means that an act or failure to act on an Employee's part is
done, or omitted to be done, by the Employee in a manner that is not in good
faith, and that is without reasonable belief that such action or omission was in
the best interests of an Employing Company.
ARTICLE 2
PARTICIPATION
2.1 Eligibility to Receive Benefits.  Subject to Section 2.2, each Employee
shall be eligible to receive benefits under the Plan in the event of such
Employee's Separation from Service from an Employing Company for one of the
following reasons:
(a) reduction in force;
(b) position elimination;
(c) office closing;
(d) poor performance;
(e) Mutually Satisfactory Resignation;
(f) relocation of an employee's current position that does not meet the
definition of Comparable Position; or
(g) Defined Termination (notwithstanding any provision of Section 2.3).
 
 
-7-

--------------------------------------------------------------------------------

2.2 Limitations on Eligibility.  In the event an Employee who is otherwise
eligible to receive benefits under the Plan is offered a Comparable Position
(whether the position is accepted or rejected by the Employee), the Employee
will not be eligible to receive benefits under the Plan with respect to any
resultant Separation from Service.  In addition, an Employee is not eligible to
receive benefits under the Plan if the Employee accepts any position in the
Company, an Employing Company, an Affiliated Company or successor company
(regardless of whether it is a Comparable Position).  An Employee who is an
Executive Officer and who otherwise meets the eligibility criteria may only
receive benefits under the Plan if approved by the Committee in advance.  An
Employee who is offered or placed on a temporary layoff status (often referred
to as a furlough) with reduced or no pay for a period of less than six months
during which time the Employee continues to participate in certain benefit plans
as determined by the Company is not eligible to receive benefits under the
Plan.  Subject to Section 7.1, in respect of a Separation from Service after
December 31, 2013, an Employee in Band 80 or above who at the time of Separation
from Service is age 65 or older, on the U.S. payroll and otherwise meets the
requirements of the "Bona Fide Executives or High Policymakers" exemption under
the Age Discrimination in Employment Act of 1967 (29 USC Section 631(c)) is not
eligible to receive benefits under the Plan.
2.3 Ineligibility for Participation.  An Employee is ineligible to receive
benefits under the Plan in the event of his or her Separation from Service by an
Employing Company for a reason other than those enumerated in Section 2.1,
including, but not limited to, the following:
(a) voluntary resignation;
(b) failure to report for work;
(c) failure to return from leave;
(d) return from a Leave of Absence which extends beyond the policy reinstatement
period, if applicable, and no position is available;
(e) excessive absenteeism or lateness;
(f) merger, acquisition, sale, transfer, outsourcing or reorganization of all or
part of the Employing Company or any affiliate thereof where either (i) a
Comparable Position is offered with, or (ii) the Employee accepts any position
(regardless of whether it is a Comparable Position) with, a successor company,
whether affiliated or unaffiliated with the Employing Company, including an
outside contractor, and whether or not the successor company adopts the Plan;
(g) violation of a policy or procedure of the Employing Company,
insubordination, unwillingness to perform the duties of a position, suspected
dishonesty, or other misconduct;
(h) Retirement, including the acceptance of any Employing Company sponsored
retirement incentive; provided, however, that in the event an Employee is
otherwise eligible for a severance pay benefit in accordance with Section 2.1
and also eligible for Retirement, the Employee shall be eligible to receive
benefits under the Plan in accordance with Article 3; or
(i) death.
 
 
-8-

--------------------------------------------------------------------------------

ARTICLE 3 
AMOUNT OF BENEFITS
3.1 Amount of Benefits.  The severance benefit payable to an eligible Employee
under the Plan shall be based on his or her position with the Company, Employing
Company or Affiliated Company.  The formula for determining an Employee's
severance benefit payment shall be calculated by first adding together (a) the
Employee's annual Base Salary in effect immediately prior to the date of
Separation from Service and (b) the Employee's designated target Bonus for the
Plan Year in which management tenders to him or her the Agreement required
pursuant to Section 3.6, or his or her most recent target Bonus if new target
Bonuses for such Plan Year have not yet been set as of such date.  The sum of
Section 3.1(a) and (b) shall then be divided by 52 to calculate the weekly
severance benefit (the "Weekly Severance Benefit Amount").  The amount of the
total severance benefit (the "Gross Severance Benefit Amount") shall be
determined by multiplying the Weekly Severance Benefit Amount by the number of
weeks of severance benefits to which the Employee is entitled pursuant to
Schedule A hereto.  The total amount of severance calculated pursuant to
Schedule A hereto shall not exceed 52 weeks for Employees who are not Executive
Officers or 78 weeks for Executive Officers.
3.2 Limitations on Amount of Severance Benefits.  To the extent permissible
under Section 409A, benefits payable under the Plan to an Employee shall be
inclusive of and offset by any other severance, redundancy or termination
payment made by an Employing Company to the Employee, including, but not limited
to, any amounts paid pursuant to federal, state, local or foreign government
worker notification (e.g., Worker Adjustment and Retraining Notification Act) or
office closing requirements, any amounts owed the Employee pursuant to a
contract with the Employing Company (unless the contract specifically provides
otherwise) and amounts paid to an Employee placed in a temporary layoff status
(often referred to as a furlough) which immediately precedes the commencement of
the severance payments.
3.3 Effect of Notice of Termination.  After notice of termination of employment
is provided to an Employee, no new long term incentive awards under the
Incentive Compensation Plan may be granted to the Employee.
3.4 Reemployment and Other Employment.
(a) In the event an Employee is reemployed by the Employing Company or an
Affiliated Company within the Separation Period, the severance benefits, if any,
that are in excess of the number of weeks between the Separation from Service
and the rehire date shall be repaid by the Employee or withheld by the Employing
Company, as the case may be; and any benefits withheld or repaid shall be
forfeited by the Employee.  In the further event an eligible Employee who is
receiving severance benefits under the Plan is later rehired by an Employing
Company or an Affiliated Company, and employment later terminates under
conditions making such Employee eligible for severance benefits under the Plan,
the amount of the second severance benefit will be based on such Employee's
actual date of reemployment and not the original date of employment.
(b) In the event an Employee is employed by a Competitor within the Separation
Period, (i) the Employee must return any severance benefits paid pursuant to
Section 3.1 or Article 5 of the Plan, plus the value of any long term incentive
awards which vested during the Separation Period, and (ii) any unvested portion
of any long term incentive award shall be forfeited.
 
-9-

--------------------------------------------------------------------------------

 
(c) In the event an Employee is employed other than by the Employing Company, an
Affiliated Company or a Competitor within the Separation Period, severance
benefits shall remain payable; provided, however, the unvested portion of any of
the Employee's long term incentive awards shall be forfeited, subject to the
Employee's right to the retirement treatment applicable to such long term
incentive awards under the Incentive Compensation Plan and the Employee's award
agreements thereunder.
(d) In the event an Employee is employed by any company after notice of
termination of employment is provided, but prior to his or her Separation from
Service, all severance benefits shall be forfeited.
3.5 Withholding Tax.  The Employing Company shall deduct from the amount of any
severance benefits payable under the Plan, any amount required to be withheld by
the Employing Company by reason of any law or regulation, for the payment of
taxes or otherwise to any federal, state, local or foreign government.  In
determining the amount of any applicable tax, the Employing Company shall be
entitled to rely on the number of personal exemptions on the official form(s)
filed by the Employee with the Employing Company for purposes of income tax
withholding on regular wages.
3.6 Requirement of Signed Agreement.  Receipt of severance benefits under the
Plan is conditioned upon the Employee signing an agreement with the Employee's
Employing Company in a form satisfactory to the Company and in accordance with
the requirements of applicable law (the "Agreement").  The Agreement must
include a release of claims and may include whatever other terms the Employing
Company deems appropriate, including restrictive covenants.  If the terms of the
Agreement are found to be legally unenforceable, the Employee must return any
severance benefits paid pursuant to Section 3.1 of the Plan plus the value of
any long term incentive awards which vested during the Separation Period;
provided, however, that in the event the Employee has a Defined Termination,
such restrictive covenants shall: (a) be reasonable under the applicable facts
and circumstances; (b) include the following (i) non-solicitation of customers
and employees; (ii) confidentiality of business data; (iii) full release of
claims; and (iv) non-denigration of the Company and its affiliates, and their
officers, directors and agents; and (c) not include any non-competition
limitations.  Notwithstanding anything herein to the contrary, the Company
shall, for a period of two years and one day following a Change in Control, be
prohibited from entering into any agreement with an Employee, which contains a
more expansive Competitor List (as provided in Paragraph 2 of the "Consent to
the Application of Forfeiture and Detrimental Conduct Provisions to Incentive
Compensation Plan Awards") than that which was in effect for such Employee
immediately prior to the date of such Change in Control.  If an Employee has
already signed the Agreement required by this Section 3.6 prior to the date of a
Change in Control, the Employee is not eligible to receive any benefits that
would otherwise be triggered by a Change in Control, except as provided by
Section 4.1(g).
3.7 Excise Tax.
(a) This Section 3.7 shall apply in the event of a Change in Control.
 
 
-10-

--------------------------------------------------------------------------------

 
(b) In the event that any payment or benefit received or to be received by an
Employee hereunder in connection with a Change in Control or such Employee's
Separation from Service (such payments and benefits hereinafter referred to
collectively as the "Payments"), will be subject to the excise tax (the "Excise
Tax") referred to in Section 4999 of the Code, then the Payments shall be
reduced to the extent necessary so that no portion of the Payments is subject to
the Excise Tax but only if (A) the net amount of all Total Payments (as
hereinafter defined), as so reduced (and after subtracting the net amount of
federal, state and local income and employment taxes on such reduced Total
Payments), is greater than or equal to (B) the net amount of such Total Payments
without any such reduction (but after subtracting the net amount of federal,
state and local income and employment taxes on such Total Payments and the
amount of Excise Tax to which an Employee would be subject in respect of such
unreduced Total Payments); provided, however, that the Employee may elect in
writing to have other components of his or her Total Payments reduced prior to
any reduction in the Payments hereunder.
(c) For purposes of determining whether the Payments will be subject to the
Excise Tax, the amount of such Excise Tax and whether any Payments are to be
reduced hereunder:  (i) all payments and benefits received or to be received by
an Employee in connection with such Change in Control or such Employee's
Separation from Service, whether pursuant to the terms of the Plan or any other
plan, arrangement or agreement with the Company, any Person (as such term is
defined in Section 1.7) whose actions result in such Change in Control or any
Person affiliated with the Company or such Person (all such payments and
benefits being hereinafter referred to as the "Total Payments"), shall be
treated as "parachute payments" (within the meaning of Section 280G(b)(2) of the
Code) unless, in the opinion of the accounting firm which was, immediately prior
to the Change in Control, the Company's independent auditor, or if that firm
refuses to serve, by another qualified firm, whether or not serving as
independent auditors, designated by the Administration Committee (the "Firm"),
such payments or benefits (in whole or in part) do not constitute parachute
payments, including by reason of Section 280G(b)(2)(A) or Section 280G(b)(4)(A)
of the Code;  (ii) no portion of the Total Payments the receipt or enjoyment of
which the Employee shall have waived at such time and in such manner as not to
constitute a "payment" within the meaning of Section 280G(b) of the Code shall
be taken into account; (iii) all "excess parachute payments" within the meaning
of Section 280G(b)(l) of the Code shall be treated as subject to the Excise Tax
unless, in the opinion of the Firm, such excess parachute payments (in whole or
in part) represent reasonable compensation for services actually rendered
(within the meaning of Section 280G(b)(4)(B) of the Code) in excess of the Base
Amount (within the meaning of Section 280G(b)(3) of the Code) allocable to such
reasonable compensation, or are otherwise not subject to the Excise Tax; and
(iv) the value of any noncash benefits or any deferred payment or benefit shall
be determined by the Firm in accordance with the principles of Sections
280G(d)(3) and (4) of the Code and regulations or other guidance there under. 
For purposes of determining whether any Payments in respect of a Employee shall
be reduced, the Employee  shall be deemed to pay federal income tax at the
highest marginal rate of federal income taxation (and state and local income
taxes at the highest marginal rate of taxation in the state and locality of such
Employee's residence, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes) in the calendar
year in which the Payments are made.  The Firm will be paid reasonable
compensation by the Company for its services.
(d) As soon as practicable following a Change in Control, but in no event later
than 30 days thereafter, the Company shall provide to each Employee with respect
to whom it is proposed that Payments be reduced, a written statement setting
forth the manner in which the Total Payments in respect of such Employee were
calculated and the basis for such calculations, including, without limitation,
any opinions or other advice the Company has received from the Firm or other
advisors or consultants (and any such opinions or advice which are in writing
shall be attached to the statement).
 
 
-11-

--------------------------------------------------------------------------------

 
ARTICLE 4
METHOD OF PAYMENT
4.1 Payment.
(a) Except as otherwise provided by this Article 4 or the Plan, the Company
shall pay the Gross Severance Benefit Amount to the Employee during the
Separation Period in substantially equal payments in accordance with the normal
payroll schedule applicable to the Employee, commencing with the applicable
payroll period immediately following the Employee's Separation from Service. 
Except as otherwise required by this Article 4 or the Plan, the payment of the
Gross Severance Benefit Amount to the Employee shall commence no later than 90
days after notice of termination of employment is provided to the Employee.
(b) If the severance benefits provided under the Plan qualify for the
involuntary separation pay exception under Section 409A, the Employee is a
"specified employee" (for purposes of Section 409A and as determined in
accordance with the Policy) on the date of his or her Separation from Service,
and the total amount of benefits to be paid to the Employee during the six-month
period following his or her Separation from Service is more than two times the
lesser of the Employee's Annualized Compensation or the Section 401(a)(17)
Limit, each for the year in which the Separation from Service occurs, then:
(i) the severance benefits to be paid during the six-month period following the
Employee's Separation from Service shall be two times the lesser of the
Employee's Annualized Compensation or the Section 401(a)(17) Limit, each for the
year in which the Separation from Service occurs, divided by the number of
severance payments to be made during such six-month period (given the normal
payroll schedule applicable to the Employee);
(ii) the difference between the amount of the severance benefits actually paid
by the Company or Employing Company pursuant to Section 4.1(b)(i) and the amount
the Employee would have received during such six-month period but for the
application of Section 4.1(b)(i), shall be paid to the Employee on the first
payroll date immediately following the first day of the seventh month following
the Employee's Separation from Service; and
(iii) the balance of the severance benefits to be paid for the remainder of the
Separation Period following the expiration of the six-month period shall be paid
in accordance with Section 4.1(a).
(c) In the event that the severance benefits provided under the Plan do not
qualify for the involuntary separation pay exception under Section 409A and the
Employee is a "specified employee" (for purposes of Section 409A and as
determined in accordance with the Policy) on the date of his or her Separation
from Service, then:
 
 
-12-

--------------------------------------------------------------------------------

 
(i) the amount the Employee would have received during the six-month period
following the Employee's Separation from Service had the severance benefits been
paid in installments in accordance with Section 4.1(a) during such six-month
period shall be paid to the Employee in a lump sum on the first payroll date
immediately following the first day of the seventh month following the
Employee's Separation from Service; and
(ii) the balance of the severance benefits to be paid for the remainder of the
Separation Period following the expiration of the six-month period shall be paid
in accordance with Section 4.1(a).
(d) In the event the Employee has a Defined Termination, and the Change in
Control to which the Defined Termination relates qualifies as a Section 409A
Change in Control, then:
(i) if the Employee is not a "specified employee" (for purposes of Section 409A
and as determined in accordance with the Policy) on the date of his or her
Separation from Service, the Employee's Gross Severance Benefit Amount will be
paid to him or her in a lump sum within 15 days following the Employee's
Separation from Service; and
(ii) if the Employee is a "specified employee" (for purposes of Section 409A and
as determined in accordance with the Policy) on the date of his or her
Separation from Service, the Employee's Gross Severance Benefit Amount will be
paid to him or her as follows:
(1) if the severance benefits provided under the Plan qualify for the
involuntary separation pay exception under Section 409A, an amount equal to two
times the lesser of the Employee's Annualized Compensation or the Section
401(a)(17) Limit, each for the year in which the Separation from Service occurs,
shall be paid to him or her in a lump sum within 15 days following the
Employee's Separation from Service; and
(2) the Employee's Gross Severance Benefit Amount, less the amount, if any, paid
to the Employee pursuant to Section 4.1(d)(ii)(1), will be paid to him or her in
a lump sum on the first day of the seventh month following the Employee's
Separation from Service.
(e) Notwithstanding anything in the Plan to the contrary, if the Employee's
Separation from Service occurs within two years following a Change in Control,
then to the extent permissible under Section 409A, the Employee shall continue
to be eligible to receive benefits under the Company's medical and dental plans
for the applicable period as if the Employee were paid severance in
installments, such benefits to be substantially identical to the benefits
provided immediately prior to the Change in Control.  In the event that the
continuation of any such benefits during the six-month period following
Separation from Service would result in the imposition of a tax under Section
409A, the Company shall allow the Employee to pay the out-of-pocket cost of such
benefits during such six-month period and the Company will make a lump-sum
payment to the Employee in an amount equal to the out-of-pocket costs so paid by
the Employee, on the first day of the seventh month following the Employee's
Separation from Service.
 
 
-13-

--------------------------------------------------------------------------------

 
(f) Notwithstanding anything in the Plan to the contrary, if the Employee is not
a United States citizen and has not been taxable for US federal income tax
purposes as a resident alien at any time during his or her employment with the
Employing Company, then, to the extent it would not result in the imposition of
the excise tax or penalty under Section 409A to the Employee, the Employing
Company may pay the Gross Severance Benefit Amount to the Employee in a lump sum
or installments, in the Employing Company's sole discretion.
(g) Inactive Employment Status.  During the Separation Period, the Employee will
remain in an inactive employment status until receipt of such payments is
completed, at which time employment will be terminated.  During the Separation
Period, to the extent permissible under Section 409A, certain other employee
benefits may be continued, payment for which shall be deducted from such
severance payments in accordance with the Employee's previously elected benefit
coverage.  During the Separation Period, the Company reserves the right, to the
extent permissible under Section 409A, to continue other programs such as the
Perquisite Program in accordance with its policies, which may be changed or
terminated from time to time.  During the Separation Period, to the extent
permissible under Section 409A and except as otherwise provided by Section 3.4,
vesting of any long term incentive award granted under the Incentive
Compensation Plan to the Employee shall continue in accordance with the terms of
such award.  Nothing in this Section 4.1(g) shall create a contract to provide
such benefits.
4.2 Limitations on Severance Payments.  In no event shall the period of time
during which an Employee receives severance payments exceed 104 weeks.  Nothing
in this Section 4.2 shall affect the total number of weeks payable under the
Plan pursuant to Schedule A hereto.
4.3 Death.  In the event an Employee dies before full receipt of severance
benefits payable under the Plan, the remaining severance benefits will be paid
to the legal representative of such Employee's estate in a lump sum after
receipt of notice of such death and evidence satisfactory to the Company of the
payment or provision for the payment of any estate, transfer, inheritance or
death taxes which may be payable with respect thereto; provided, however,
payment must be made within 90 days of the date of the Employee's death, or such
later date permitted by Section 409A.
ARTICLE 5
PAYMENT OF ANNUAL INCENTIVE AWARDS
5.1 Pro-Rated Bonus.  Subject to Section 5.4, if applicable, if an Employee is
eligible to receive benefits under the Plan as a result of such Employee's
Separation from Service from an Employing Company pursuant to Article 2, then
the Employee will be entitled to receive a pro-rata portion of his or her Bonus
for the Plan Year in which his or her Separation from Service occurs if: (a) the
Employee signs the Agreement required by Section 3.6 on or after September 1,
2013; and (b) if the Employee is an Executive Officer, the Committee approves
the payment of the Bonus to the extent required by Section 5.4.
5.2 Amount of Pro-Rata Bonus.  Subject to Section 5.4, if applicable, the amount
of the pro-rata Bonus payable under Section 5.1 shall be an amount equal to a
pro-rated portion of the Employee's designated target Bonus for the Plan Year in
which the Separation from Service occurs, or the most recent target Bonus if new
target Bonuses for such Plan Year have not yet been set.  Pro-ration shall be
based on the number of days from the beginning of the Plan Year in which the
Separation from Service occurs through the date of the Employee's Separation
from Service, over the total number of days in that Plan Year.  (For the
avoidance of doubt, pro-ration shall not take into consideration any portion of
an applicable Separation Period.)
 
-14-

--------------------------------------------------------------------------------

 
5.3 Time and Form of Payment.  The payment of a pro-rata Bonus under this
Article 5 shall be made at the time and in accordance with the normal payment
terms applicable to the Bonus, which is usually in the first quarter of the
following year.  Payment of the pro-rata Bonus under this Article 5 shall be
made in cash.  For the avoidance of doubt, the pro-rata Bonus payable under this
Article 5 shall not be considered severance pay for purposes of Article 4.
5.4 Section 162(m) Exemption.  Notwithstanding any other provision of this
Article 5, if the Employee's Bonus for the year in which the Employee Separates
from Service was granted under the Company's 2007 Incentive Compensation Plan,
as amended and restated, or a successor plan thereto, so that the Bonus may
qualify for the performance-based compensation exemption to the deduction
limitation under Section 162(m) of the Code, then the payment of such pro-rata
Bonus under this Article 5 shall require that (a) the performance goal(s) (or at
least the threshold level of performance if the amount of the Bonus depends on
the level of performance) required by the Bonus is satisfied, and (b) the
Committee certifies satisfaction of such performance in writing.  In addition,
the amount of a pro-rata Bonus subject to this Article 5 shall remain subject to
the exercise of negative discretion by the Committee in accordance with the
terms of the Bonus.  Bonuses subject to this Article 5 shall be administered and
this Article 5 shall be interpreted consistent with the intention that the Bonus
qualifies for the performance-based compensation exemption from the deduction
limitation under Section 162(m) of the Code.
5.5 Tax Withholding.  The Employing Company shall deduct from the amount of any
pro-rata Bonus payable under this Article 5 any amount required to be withheld
by the Employing Company by reason of any law or regulation for the payment of
taxes or otherwise to any federal, state, local or foreign government.  In
determining the amount of any applicable tax, the Employing Company shall be
entitled to rely on the number of personal exemptions on the official form(s)
filed by the Employee with the Employing Company for purposes of income tax
withholding on regular wages.
5.6 Administration, Interpretation and Limitations.  The payment of a pro-rata
Bonus under this Article 5 is subject to the provisions of Section 3.7, Section
11.5 and Section 11.6.
ARTICLE 6
ADMINISTRATION OF THE PLAN
6.1 Powers of the Employing Company.  The Employing Company shall have such
powers, authorities and discretion as are necessary or appropriate in order to
carry out its duties under the Plan, including, but not limited to, the power:
(a) to obtain such information as it shall deem necessary or appropriate in
order to carry out its duties under the Plan;
(b) to make determinations with respect to the grounds for termination of
employment of any Employee; and
 
 
-15-

--------------------------------------------------------------------------------

 
(c) to establish and maintain necessary records.
6.2 Employing Company Authority.  Nothing contained in the Plan shall be deemed
to qualify, limit or alter in any manner the Employing Company's sole and
complete authority and discretion to establish, regulate, determine or modify at
any time, the terms and conditions of employment, including, but not limited to,
levels of employment, hours of work, the extent of hiring and employment
termination, when and where work shall be done, marketing of its products, or
any other matter related to the conduct of its business or the manner in which
its business is to be maintained or carried on, in the same manner and to the
same extent as if the Plan were not in existence.
6.3 Administration Committee Duties and Powers.  The Administration Committee
shall be responsible for the general administration and interpretation of the
Plan and the proper execution of its provisions and shall have full discretion
to carry out its duties.  The Administration Committee shall be the
"Administrator" of the Plan and shall be, in its capacity as Administrator, a
"Named Fiduciary," as such terms are defined or used in ERISA.  For the purposes
of carrying out its duties as Administrator, the Administration Committee may,
in its sole discretion, allocate its responsibilities under the Plan among its
members, and may, in its sole discretion, designate persons other than members
of the Administration Committee to carry out such of its responsibilities under
the Plan as it may deem fit.  In addition to the powers of the Administration
Committee specified elsewhere in the Plan, the Administration Committee shall
have all discretionary powers necessary to discharge its duties under the Plan,
including, but not limited to, the following discretionary powers and duties:
(a) to interpret or construe the Plan, and resolve ambiguities, inconsistencies
and omissions;
(b) to make and enforce such rules and regulations and prescribe the use of such
forms as it deems necessary or appropriate for the efficient administration of
the Plan; and
(c) to decide all questions on appeal concerning the Plan and the eligibility of
any person to receive benefits under the Plan.
6.4 Determinations.  The determination of the Administration Committee as to any
question involving the general administration and interpretation or construction
of the Plan shall be within its sole discretion and shall be final, conclusive
and binding on all persons, except as otherwise provided herein or by law.
6.5 Claims Review Procedure.  Consistent with the requirements of ERISA and the
regulations thereunder as promulgated by the Secretary of Labor from time to
time, the following claims review procedure shall be followed with respect to
the denial of severance benefits to any Employee:
(a) Within 30 days from the date of an Employee's Separation from Service, the
Employing Company shall furnish such Employee either an agreement offering
severance benefits under the Plan or notice of such Employee's ineligibility for
or denial of severance benefits, either in whole or in part.  Such notice from
the Employing Company will be in writing and sent to the Employee or the legal
representative of his or her estate stating the reasons for such ineligibility
or denial and, if applicable, a description of additional information that might
cause a reconsideration by the Administration Committee or its delegate of the
decision and an explanation of the Plan's claims review procedure.  In the event
such notice is not furnished within 30 days, any claim for severance benefits
shall be deemed denied and the Employee shall be permitted to proceed to Section
6.5(b).
 
 
-16-

--------------------------------------------------------------------------------

 
(b) Within 60 days after receiving notice of such denial or ineligibility or
within 90 days after the Employee's Separation from Service if no notice is
received, the Employee, the legal representative of his or her estate or a duly
authorized representative may then submit to the Administration Committee a
written request for a review of such decision of denial.
(c) The Administration Committee will review the claim and within 60 days (or
120 days in special circumstances) provide a written response to the appeal
setting forth specific reasons for such decision.  In the event the decision on
review is not furnished within such time period, the claim shall be deemed
denied.
ARTICLE 7 
ADOPTING COMPANIES AND PLAN MERGERS
7.1 Adopting Companies.  Any corporation which succeeds to the business and
assets of the Company or any part of its operations, may by appropriate
resolution adopt the Plan and shall thereupon succeed to such rights and assume
such obligations hereunder as the Company and said corporation shall have agreed
upon in writing.  Any corporation which succeeds to the business of any
Employing Company other than the Company, or any part of the operations of such
Employing Company, may by appropriate resolution adopt the Plan and shall
thereupon succeed to such rights and assume such obligations hereunder as such
Employing Company and said corporation shall have agreed upon in writing;
provided, however, that such adoption and the terms thereof agreed upon in such
writing have been approved by the Company.
ARTICLE 8
AMENDMENT AND TERMINATION
8.1 Right to Amend or Terminate.  The Company reserves the right, by action of
the Board of Directors or the Committee, to amend or terminate the Plan in whole
or in part at any time and from time to time, and any amendment or effective
date of termination may be given retroactive effect; provided, however, that the
Plan may not be amended or terminated if such amendment or termination would
cause the Plan to fail to comply with, or cause an Employee to be subject to tax
under, Section 409A.  The foregoing sentence to the contrary notwithstanding,
for a period of two years and one day after the date of an occurrence of a
Change in Control, neither the Board of Directors nor the Committee may
terminate the Plan or amend the Plan in a manner that is detrimental to the
rights of any eligible Employee under the Plan without his or her written
consent.  To the extent permissible under Section 409A, the period over which
the Gross Severance Benefit Amount is payable and/or the 90-day period specified
by Section 4.1(a) may be extended with the approval of the Committee, for
Executive Officers, and with the approval of the Company's Chief Human Resources
Officer, for Employees who are not Executive Officers.
 
 
-17-

--------------------------------------------------------------------------------

 
8.2 Termination by an Employing Company.  Any Employing Company other than the
Company may withdraw from participation in the Plan at any time by delivering to
the Administration Committee written notification to that effect signed by such
Employing Company's chief executive officer or his or her delegate.  Withdrawal
by any Employing Company pursuant to this Section 8.2, or complete
discontinuance of severance benefits under the Plan by any Employing Company
other than the Company, shall constitute termination of the Plan with respect to
such Employing Company.  The foregoing sentence to the contrary notwithstanding,
neither the Board of Directors nor the Committee may terminate the Plan or amend
the Plan in a manner that (a) would cause the Plan to fail to comply with, or
cause an Employee to be subject to tax under, Section 409A; (b) is detrimental
to the rights of any eligible Employee of the Plan without his or her written
consent (i) with respect to the provisions of the Plan which become applicable
upon a Change in Control, and (ii) with respect to all provisions of the Plan
for a period of two years and one day after the date of a Change in Control.
8.3 Limitation on Benefits.  In the event any Employing Company withdraws from
participation or the Company terminates the Plan as provided in this Article 8,
no Employee shall be entitled to receive benefits hereunder for employment
either before or after such action.
ARTICLE 9
FINANCIAL PROVISIONS
9.1 Funding.  All severance benefits payable under the Plan shall be payable and
provided for solely from the general assets of the Employing Company in
accordance with the Plan, at the time such severance benefits are payable,
unless otherwise determined by the Employing Company.  The Employing Company
shall not be required to establish any special or separate fund or to make any
other segregation of assets to assure the payment of any severance benefits
under the Plan.
ARTICLE 10
LIABILITY AND INDEMNIFICATION
10.1 Standard of Conduct.  To the extent permitted by ERISA and other applicable
law, no member (which term, as used in this Article 10, shall include any
employee of any Employing Company designated to carry out any responsibility of
the Administration Committee pursuant to Section 6.3) of the Administration
Committee shall be liable for anything done or omitted to be done by him or her
in connection with the Plan, unless the member failed to act (a) in good faith
and (b) for a purpose which such member reasonably believed to be in accordance
with the intent of the Plan.  The Company or Employing Company as applicable
hereby indemnifies each person made, or threatened to be made, a party to an
action or proceeding, whether civil or criminal, or against whom any claim or
demand is made, by reason of the fact that he or she, his or her testator or
intestate, was or is a member of the Administration Committee, against
judgments, fines, amounts paid in settlement and reasonable expenses (including
attorney's fees) actually and necessarily incurred as a result of such action or
proceeding, or any appeal therein, or as a result of such claim or demand, if
such member of the Administration Committee acted in good faith for a purpose
which he or she reasonably believed to be in accordance with the intent of the
Plan and, in criminal actions or proceedings, in addition, had no reasonable
cause to believe that his or her conduct was unlawful.  Any reimbursement shall
be paid to a member of the Administration Committee in accordance with the
Policy.
 
 
-18-

--------------------------------------------------------------------------------

 
10.2 Presumption of Good Faith.  The termination of any such civil or criminal
action or proceeding or the disposition of any such claim or demand, by
judgment, settlement, conviction or upon a plea of nolo contendere, or its
equivalent, shall not in itself create a presumption that any such member of the
Administration Committee did not act (a) in good faith and (b) for a purpose
which he or she reasonably believed to be in accordance with the intent of the
Plan.
10.3 Successful Defense.  A person who has been wholly successful, on the merits
or otherwise, in the defense of a civil or criminal action or proceeding or
claim or demand of the character described in Section 10.1 shall be entitled to
indemnification as authorized in such Section 10.1.
10.4 Unsuccessful Defense.  Except as provided in Section 10.3, any
indemnification under Section 10.1, unless ordered by a court of competent
jurisdiction, shall be made by the Company only if authorized in the specific
case:
(a) by the Board of Directors acting by a quorum consisting of directors who are
not parties to such action, proceeding, claim or demand, upon a finding that the
member of the Administration Committee has met the standard of conduct set forth
in Section 10.1; or
(b) if a quorum under Section 10.4(a) is not obtainable with due diligence:
(i) by the Board of Directors upon the opinion in writing of independent legal
counsel (who may be counsel to any Employing Company) that indemnification is
proper under the circumstances because the standard of conduct set forth in
Section 10.1 has been met by such member of the Administration Committee; or
(ii) by the shareholders of the Company upon a finding that the member of the
Administration Committee has met the standard of conduct set forth in such
Section 10.1.
10.5 Advance Payments.  Expenses incurred in defending a civil or criminal
action or proceeding or claim or demand may be paid by the Company or Employing
Company, as applicable, in advance of the final disposition of such action or
proceeding, claim or demand, if authorized in the manner specified in Section
10.4, except that, in view of the obligation of repayment set forth in Section
10.6, there need be no finding or opinion that the required standard of conduct
has been met.
10.6 Repayment of Advance Payments.  All expenses incurred in defending a civil
or criminal action or proceeding, claim or demand, which are advanced by the
Company or Employing Company, as applicable, under Section 10.5 shall be repaid
upon demand by the Company or Employing Company in case the person receiving
such advance is ultimately found, under the procedures set forth in this Article
10, not to be entitled to indemnification or, where indemnification is granted,
to the extent the expenses so advanced by the Company or Employing Company, as
applicable, exceed the indemnification to which he or she is entitled.
 
 
-19-

--------------------------------------------------------------------------------

 
10.7 Right to Indemnification.  Notwithstanding the failure of the Company or
Employing Company, as applicable, to provide indemnification in the manner set
forth in Section 10.4 or 10.5, and despite any contrary resolution of the Board
of Directors or of the shareholders in the specific case, if the member of the
Administration Committee has met the standard of conduct set forth in Section
10.1, the person made or threatened to be made a party to the action or
proceeding or against whom the claim or demand has been made, shall have the
legal right to indemnification from the Company or Employing Company, as
applicable, as a matter of contract by virtue of the Plan, it being the
intention that each such person shall have the right to enforce such right of
indemnification against the Company or Employing Company, as applicable, in any
court of competent jurisdiction.
ARTICLE 11
MISCELLANEOUS
11.1 No Right to Continued Employment.  Nothing in the Plan shall be construed
as giving any Employee the right to be retained in the employ of any Employing
Company or any right to any payment whatsoever, except to the extent of the
severance benefits provided for by the Plan.  Each Employing Company expressly
reserves the right to dismiss any Employee at any time and for any reason
without liability for the effect which such dismissal might have upon him or her
as an eligible Employee under the Plan.
11.2 Construction.  The masculine pronoun shall be construed to mean the
feminine and the singular shall be construed to mean the plural, wherever
appropriate herein.  Headings in this document are for identification purposes
only and do not constitute a part of the Plan.
11.3 Governing Law.  The Plan shall be governed by and construed in accordance
with the substantive laws but not the choice of law rules of the state of New
York, except to the extent that such laws have been superseded by federal law.
11.4 Expenses of the Plan.  The expenses of establishment and administration of
the Plan shall be paid by the Employing Companies.  Any expenses paid by the
Company pursuant to this Section 11.4 and indemnification under Article 10 shall
be subject to reimbursement by the other Employing Companies of their
proportionate shares of such expenses and indemnification, as determined by the
Administration Committee in its sole discretion.
11.5 Section 409A.  It is intended that the benefits under the Plan and the
payment of a pro-rata Bonus under Article 5, if any, are either exempt from, or
compliant with, the requirements of Section 409A, so as to prevent the inclusion
in gross income of any benefits or pro-rata Bonus accrued hereunder in a taxable
year prior to the taxable year or years in which such amounts would otherwise be
actually distributed or made available to the Employees.  The Plan shall be
administered and interpreted to the extent possible in a manner consistent with
that intent and the Policy.  To the extent that a distribution or payment to
 
-20-

--------------------------------------------------------------------------------

 
an Employee is not exempt from Section 409A and is required to be delayed by six
months pursuant to Section 409A, such distribution shall be made no earlier than
the first day of the seventh month following the Employee's Separation from
Service, and any payments that otherwise would have been paid to the Employee
during the six-month period immediately following the Employee's Separation from
Service shall be paid to the Employee in a lump sum on the first day of the
seventh month following the Employee's Separation from Service, or as soon as
administratively practicable thereafter, but in no event later than 90 days
thereafter.
 
11.6 FDIA Limitations.  Notwithstanding any other provision of the Plan to the
contrary, any payments or benefits to an Employee pursuant to the Plan, or
otherwise, are subject to and conditioned upon their compliance with 12 USC
Section 1828(k) and any regulations promulgated thereunder.
*     *     *     *     *
-21-

--------------------------------------------------------------------------------

AMERICAN EXPRESS
SENIOR EXECUTIVE SEVERANCE PLAN
(As amended and restated effective May 1, 2018)


SCHEDULE A
NUMBER OF WEEKS OF SEVERANCE BENEFITS


Employees Who Are Not Executive Officers
Executive Officers
   
52
78




-22-